Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 22, 2022

                                     No. 04-22-00677-CV

                                    Mark Edwin ALLEN,
                                         Appellant

                                               v.

                                     Cherelle M. ALLEN,
                                           Appellee

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021-CI-16615
                      Honorable Cynthia Marie Chapa, Judge Presiding


                                        ORDER

       On December 21, 2022, appellant filed an opposed second motion requesting an
extension of time to file appellant’s brief. Appellant’s motion is GRANTED. Appellant’s brief is
due no later than February 17, 2023. Further requests for an extension of time will be
disfavored.




                                                    _________________________________
                                                    Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of December, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court